DETAILED ACTION
This action is in response to the amendment filed on September 09, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-12 have been considered, and after further search and review of the references, the Examiner maintains the rejection and provides a more detailed mapping to relevant sections of the Good and Karidi references below.

Applicant argues that: “There is no disclosure in the cited paragraph or figures of Good, however, of the claimed relationship between “each item-data resource” recited in claim 1 and “each item-detail resource” recited in claim 1.” According to applicant’s specification, each item-data resource 610 includes a link to an item-detail resource 615. Each resource 615 in this collection includes some item-specific variable. Webpages 500 and 550 are examples of views rendered from item-detail resources 615, which are hypertext documents in this embodiment. The Good reference teaches web pages i.e., each item-data resource which are linked to a second set of pages, i.e. each item-detail resource.

Applicant further argues that “Good also does not disclose the claimed recitation of “presenting a first item-detail view derived from the item-detail resource specific to the first item of the subset of items and depicting the item variable specific to the first of the subset of the items.” Good teaches in Fig. 11 a view of data source and a subset of specific hyperlink items related to the first item “Texas”.



According to Applicant’s specification, computer 710 receives an item-detail query directed to a second of the subset of the items depicted in the results view. Computer 700 replaces the first item-detail view with a second item-detail view derived from the item-detail resource specific to the second item of the subset of items that resulted from the search. Karidi teaches in Fig. 8 for example, a query for refrigerators, with results and a subset of results with a comparison of refrigerator features, prices etc. and imbedded within side-by-side panel 222 are thumbnail panels 234, 236, links to webpages for comparison shopping.

Applicant further argues that “Karidi does not teach depicting web pages but rather “information panels” derived from web pages; Applicant further notes that the “full screen view” disclosed in Karidi is very different than the “full screen view” disclosed and claimed in the present application. To clarify this distinction, Applicant has amended claim 1 to recite in part “wherein the depicting is in full screen view, such that the item variable is to occupy a full display screen;” and “wherein the depicting is in full screen view, such that the item variable specific to the second of the subset of the items is to occupy the full display screen.” Fig. 5E of Karidi shows webpages from the search results and a subsets of items related to each result. A full screen shot is displayed when a user selects a panel and it enlarges to fill the display screen monitor i.e., full display screen. The panels are able to adjust in size to fill the screen. The figure shows a user through various steps and zooming of webpages selected and navigated through each available webpage.



Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-12 are rejected under 35 U.S.C. U.S.C. 103 as being unpatentable over Good et al. (US 2007/0094267 A1 in view of Karidi et al. (US 20100162174 A1.)
Regarding claim 1, Good discloses “A computer-implemented method for accessing network resources in a hierarchical structure of nodes having a plurality of levels, the method comprising: providing access to a collection of item-data resources, at a first level of the hierarchical structure of nodes, each item-data resource referencing an item; providing access to a collection of item-detail resources, at a second level of the hierarchical structure of nodes, each item-detail resource including an item variable specific to a corresponding one of the items;”(See Fig. 3A-Fig. 4, [0011]) (A method and system for web site navigation is provided. A plurality of web pages are linked as a first set of web pages and linked as at least a second set of web pages.)
receiving a search query and, responsive to the search query, presenting a results view derived from the collection of item-data resources and depicting a subset of the items;” (See Fig. 5 and [0091]) (Several queries are combined to create a hierarchical menu structure.)
“receiving an item query identifying a first of the subset of the items depicted in the results view and, responsive to the item query, presenting a first item-detail view derived from the item-detail resource specific to the first item of the subset of items and depicting the item variable specific to the first of the subset of the items;” (See [0011], Fig. 5, Fig. 8 -Fig. 11, [0055], method and system for web site navigation utilize an internet browser for navigating a plurality of web pages. The plurality of web pages are linked as a first set of web pages and linked as at least a second set of web pages. The navigation bar also includes a strolling control section that permits the user to stroll through a subset of related web pages, identified as the second set.)
But, Good does not explicitly disclose “a second item-detail view derived from the item-detail resource specific to the second item of the subset of items; wherein the subset of the items is defined by the search query rather than selected based upon preexisting criteria “  
However, Karidi teaches “a second item-detail view derived from the item-detail resource specific to the second item of the subset of items; wherein the subset of the items is defined by the search query rather than selected based upon preexisting criteria“(See Fig. 2B-5E and [0033]) (The user's browser interfaces with the front end of the search engine which performs a search based on a particular query. The ranker then in combination with the search engine will retrieve from the Internet the various documents and websites which are responsive to the query, templatize them in any desired flat presentation manner, and display them accordingly. Example 3 is an illustrative embodiment which is directed to utilization of a search engine for retrieving search results in response to a query and presenting the search results in the flat site manner. In one particular embodiment, the processing tools 
But, Good does not explicitly disclose “wherein the depicting is in full screen view, such that the item variable is to occupy a full display screen”. However, Karidi teaches disclose “wherein the depicting is in full screen view, such that the item variable is to occupy a full display screen” (See Fig. 4 and [006], [0055]) (Presenting the entire content of a website in a flat manner so that the user is exposed to all pages at once. the website user may navigate within the present flat site in either a continuous manner such as by zooming, panning, or scrolling. Image and text block or panel 142 is full-sized in that it covers the entire viewable area physically available on the monitor 132.)
But, Good does not explicitly disclose “receiving, while presenting the first item-detail view, an item-detail flat navigation request directed to a second of the subset of the items and, responsive to the item-detail flat navigation request, replacing the first item-detail view with a second item-detail view derived from the item-detail resource specific to the second item of the subset of items and depicting the item variable specific to the second of the subset of the items, wherein the depicting is in full screen view, such that the item variable specific to the second of the subset of the items is to occupy the full display screen, and the flat navigation request is configured to initiate navigation to a node that is limited to the subset of the items and the second level of the hierarchical structure of nodes, wherein the second level is the lowest level of the hierarchical structure of nodes, the first item-detail view contains a first item-specific image and the second item-detail view contains a second item-specific image.” 
However, Karidi teaches “receiving, while presenting the first item-detail view, an item-detail flat navigation request directed to a second of the subset of the items and, responsive to the item-detail flat navigation request, replacing the first item-detail view with a second item-detail view derived from the item-detail resource specific to the second item of the subset of items and depicting the item variable specific to the second of the subset of the items, wherein the depicting is in full screen view, such that the item variable specific to the second of the subset of the items is to occupy the full display screen, and the flat navigation request is configured to initiate navigation to a node that is limited to the subset of the items and the second level of the hierarchical structure of nodes, wherein the second level is the lowest level of the hierarchical structure of nodes, the first item-detail view contains a first item-specific image and the second item-detail view contains a second item-specific image.”  (See Fig. 4, Fig. 6A, Fig. 8, and [001], [007], [0011], [0013], [0055]) (Methods, apparatus, and systems for providing flat navigation and exploration of information and content presented on a user video monitor. the website user may navigate within the present flat site in either a continuous manner such as by zooming, panning, or scrolling. A search query is directed to retrieving a respective collection of the desired types of the stored pages. May employ his or her cursor as a pointing device to seamlessly zoom into any presented content so that the pointed to content fills the full screen area of the viewing monitor. The information panels on the particular hierarchical level enlarge to fill the available viewable space on the respective display monitor to thereby create a full screen shot of the selected particular level. Alternatively, when the user selects a particular information panel, that information panel enlarges to fill the available viewable space on the respective display monitor to thereby create a full screen shot of the selected information panel. Panels in consecutive levels are smaller than the information panels in a next prior level so that at least a portion of all of the information panels on all levels is viewable in a single screen shot. In Fig. 4, all of the text and image information is presented in one view as distributed among the various image blocks 142, 144,146, and 148 except for a small percentage thereof where the concentric blocks overlay one another.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Good (Implementing website navigation) with Karidi (Flat navigation and 
One having ordinary skill would also be motivated to combine Good and Karidi, in view of the suggestions provided by Karidi in paragraph [006] which suggests, “presenting the entire content of a website in a flat manner so that the user is exposed to all pages at once which are relevant to the users’ interest, without being limited to viewing only one page at a time.”  
Regarding claim 2, Good in view of Karidi discloses “The method of claim 1, wherein at least one of the collection of item-data resources and the collection of item-detail resources comprise hypertext documents.” (See [0004], [0047]) (The protocol may take a variety of forms such as the static form HTML ("Hyper Text Markup Language") having fixed tag semantics and a fixed tag set, or a dynamic form such as SGML ("Standard Generalized Markup Language") having dynamic tag sets. A group of graphic hyperlink buttons 270 (a-f) are also presented on directory web page 250. Upon selection of a hyperlink button, the user is directed to another web page within the website.)
Regarding claim 3, Good in view of Karidi discloses “The method of claim 1, wherein the items comprise at least one of products and services.” (See [0069]) (A plurality of hyperlinks 312 allow the user to request products or services associated with the current web page.)
Regarding claim 4, Good in view of Karidi discloses “The method of claim 1, wherein each item-detail resource includes a list of item parameters.” (See Fig. 1, Fig. 2 and Fig. 10, [0046]) (A user may enter keyword search text into a first directory text box 256 and initiate search by selecting first directory jump button 257. The user may also enter search text into a second directory text box 258 and 
Regarding claim 5, Good in view of Karidi discloses “The method of claim 1, wherein each item-data resource includes a link to the corresponding item-detail resource.” (See Fig. 2. Fig. 5.-Fig. 13)
Regarding claim 6, Good in view of Karidi discloses “The method of claim 1, wherein each item-detail resource lacks a link to the other item-detail resources.” (See Fig. 4, [0041]) (Web site web page 180 is illustrated as an introductory home page (also known as a splash page) to introduce the web site. Web page 180 includes home page text 200 and home page graphic 202, which are collectively unique web page content that particularly relates to illustrated web page 180. According to an alternate embodiment, the unique web page content is in the form of static code and associated objects resident on web server 160 and which do not require dynamic assembly.)
Regarding claim 7, Good in view of Karidi discloses “The method of claim 6, further comprising deriving, from the search query, a link to the item-detail resource specific to the second item of the subset of items and activating the link responsive to the item-detail flat navigation request.” (See abstract and [0051]) (A method and system for web site navigation utilize an internet browser for navigating a plurality of web pages that are configured by a web server. Strolling control section 216 is illustrated adjacent to directory button 208. According to a preferred embodiment, the unique web page content is dynamically assembled from objects by web server 160 according to a predetermined protocol upon receipt of a request from web browser 142. Strolling control section 216 allows the user to navigate within a related, pre-determined subset of web pages.)
Regarding claim 8, Good in view of Karidi discloses “The method of claim 1, wherein depicting the subset of the items comprises presenting a list of the subset of the items.” (See [0052]) (By way of 
Regarding claim 9, Good in view of Karidi discloses “The method of claim 1, wherein the search query limits the results view to one of multiple categories of item-data resources in the collection of item-data resources.” (See Fig. 11)
Regarding claim 10, Good in view of Karidi discloses “The method of claim 1, wherein the search query limits the results view based on a character string.” (See [0046]) (A user may enter keyword search text into a first directory text box 256 and initiate search by selecting first directory jump button 257. The user may also enter search text into a second directory text box 258 and select second directory jump button 259. According to an embodiment, first directory text box 256 is provided for general key word searching of products and services within the web site.)
Regarding claim 11, Good in view of Karidi discloses “The method of claim 1, further comprising, and prior to receiving a second item-detail flat navigation request, removing the second of the subset of the items from the subset of the items.” (See Karidi: [0042]) (The user may set any number of different layout parameters, i.e., remove or delete elements. The authoring tool extracts the web pages automatically from the site, and the user may then manually organize them on the canvas as represented. The user or designer may apply this tool to create a single screen canvas wherein all the pages of the site are presented in the present flat-format in one of many possible different self-designed configurations.)
As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system comprising: one or more computers configured to perform operations including:” (See Fig. 3A-3C)

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/

Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154